RYDER SCOTT COMPANY PETROLEUM CONSULTANTS 1100 LOUISIANA SUITE 3800 HOUSTON, TEXAS77002-5218 TELEPHONE (713) 651-9191 FAX (713) 651-0849 EXHIBIT 23.0 CONSENT OF RYDER SCOTT COMPANY, L.P. We hereby consent to the inclusion in this Annual Report on Form 10-K prepared by U.S. Energy Corp. (the “Company”) for the year ending December 31, 2009, and to the incorporation by reference for the year ending December 31, 2008, of our reports relating to certain estimated quantities of the Company’s proved reserves of oil and gas, future net income and discounted future net income, effective December 31, 2008 and 2009.We further consent to references to our firm under the headings “Oil and Natural Gas” and “Oil and Natural Gas Reserves (Unaudited).” We also consent to the incorporation by reference of information from our reports in the Registration Statements on FormS-3 (Nos.333-162607, 333-151637, 33-137139, 333-134800, and 333-124277) and FormS-8 (Nos.333-108979 and 33-74154). \s\ Ryder Scott Company RYDER SCOTT COMPANY, L.P. TBPE Firm Registration No. F-1580 Houston, Texas March 12, 2010
